DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,857,262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,857,262 (‘262).  
This rejection has been withdrawn in view of the TD filed 04/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109), in view of Kaplan et al. US 2012/0052124 A1.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kaplan ‘109 teaches a silk fibroin based materials comprising silk fibroin fragment having average molecular weight of less than 350 kDa, specifically average molecular weight ranging from 100 kDa to 150 kDa is found in the abstract and paragraph 0188.  Fibroin based material further comprising plasticizer including glycerol having weight ratio falls within the claimed weight ratio is found in paragraphs 0030-0033.  The claimed glass transition temperature and lyophilizing scaffold is found in paragraphs 0069-0072.  Silk fibroin in sterile solution is found in paragraphs 0140 and 0333.  Sild fibroin solution used in scaffold is found in paragraphs 0148 and 0163.  Porous silk fibroin having the claimed pores diameter is found in paragraphs 0223-0224. 
Kaplan does not expressly teach scaffold made directly from a silk fibroin fragments and glycerol.  

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a scaffold using the silk fibroin composition taught in Kaplan ‘109.  This is because both Kaplan references teach the desirability for preparing a sild fibroin solution useful for bioengineering scaffolds.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that both paragraphs 140 and 333 of Kaplan '109 would not have been obvious to formulate sterile solutions comprising silk fibroin fragments into scaffolds.
However, it is noted that both claims 4 and 12 do not require that the silk fibroin solution be further formulated into scaffolds.

Applicant argues that none of the cited references teach the relative solubility in a range of about 1% to about 50%.
However, Applicant’s arguments are not persuasive for the following reasons:
It is noted that the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  Here, Kaplan ‘109 teaches: 
A silk fibroin protein in a soluble solution (see paragraphs 0148); and
A soluble solution comprises the claimed silk fibroin and glycerol in the claimed ratio and concentration useful for the same purpose, namely for forming into a scaffold.  See paragraphs 0033-0034 and 0148.  
Therefore, the burden is shifted to Applicant to show that the solution of silk fibroin and glycerol taught in Kaplan ‘109 reference will not exhibit the claimed relative solubility.
For at least the above reasons, the above 103(a) rejection is maintained.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN T TRAN/Primary Examiner, Art Unit 1615